Citation Nr: 0331193	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The RO determined that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for PTSD and a chronic acquired heart 
disorder.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in June 2003, a 
transcript of which has been associated with the claims 
file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired heart disorder is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  In an unappealed decision of March 1996, the RO denied 
reopening the previously denied claim of entitlement to 
service connection for PTSD.  

3.  The evidence reviewed and submitted since the RO denied 
the claim in March 1996 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

4.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

5.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1996 decision wherein 
the RO denied reopening the previously denied claim of 
entitlement to service connection PTSD is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record prior to the March 1996 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for PTSD, is reported in pertinent part below.

The service personnel records show that the veteran served 
in Vietnam from January 1970 to March 1971.  The veteran was 
assigned to C Battery 5th Battalion 42nd Artillery, and served 
as a cannoneer from January 1970 to May 1970, and as a light 
truck driver from May 1970 to July 1970.  

From July 1970 to March 1971, he served as a cook with 
Headquarters and Headquarters Battery 5th Battalion 42nd 
Artillery.  Listed campaigns include Vietnam Winter - Spring 
1970 and an unnamed campaign.  The records do not reflect 
the receipt of awards or decorations associated with combat 
service.  

The service medical records, including the May 1969 
induction and March 1971 separation examination and medical 
history reports, are negative for the diagnosis, treatment 
or complaint of a psychiatric disorder.  

The veteran filed a claim of entitlement to service 
connection for a nervous disorder in July 1980.  A VA 
examination was conducted in October 1980, and diagnoses of 
depressive neurosis and expressive psychosis were reported.

The RO denied the claim in October 1980 on the basis that it 
had not been shown that depressive psychosis had been 
incurred in or aggravated in service, nor shown within the 
one year presumptive period following separation from 
service.  The rating sheet reflects the RO's determination 
that PTSD was not found.  The veteran filed a notice of 
disagreement.  A statement of the case was issued in 
November 1980, but a substantive appeal was not filed.  

Private records dated in the 1980s show that the veteran had 
been diagnosed with various psychiatric disorders such as 
psychotic depression, depression and anxiety, depressive 
neurosis, and possible PTSD.  The records also show that he 
suffered an acute psychotic episode in 1985, and that he was 
admitted for hospitalization in 1987.  VA records show that 
in 1985, the veteran was hospitalized and treated for major 
depression.  

In statements dated in the 1980s family members provided 
their detailed observations of the veteran's behavior.  

In August 1985 the veteran filed an application to reopen 
the claim.  The RO denied the claim of entitlement to 
service connection for a nervous condition to include PTSD 
in December 1985.  


The RO confirmed and continued the prior denial on the basis 
that such was not shown by the evidence of record.  Notice 
of the decision, including information concerning the 
veteran's appellate rights, was issued in January 1986.  

In connection with a legal matter, a clinical psychologist 
provided an assessment of the veteran's mental status in a 
November 1988 letter.  The psychologist pointed out the 
possibility that his symptoms fit a PTSD factor as well as 
the prior diagnosis of major depression of an episodic 
nature.  The veteran's history of service in Vietnam, as 
well as the family members' reported observations of changes 
in behavior since his Vietnam service, was also noted.  

On VA examination in March 1989 the examiner reported a 
history of depression and indicated that the veteran was 
being followed by a psychiatric clinic.  VA obtained a 
psychiatric consult in May 1989, and the examiner diagnosed 
major depression.  

A March 1989 Social Security Administration (SSA) disability 
notification letter reflects the award of benefits on the 
basis that the veteran was unable to work due to a nervous 
breakdown.  

Diagnoses of major depression and generalized anxiety 
disorder are noted in an April 1990 report.  The veteran was 
admitted to a hospital in June 1990.  He was treated for 
schizoaffective disorder.  Ongoing treatment is noted in 
non-VA records dated in 1990 and 1991.  

In August 1991 the veteran filed an application to reopen 
his claim of entitlement to service connection for PTSD.  In 
October 1991, statements from the veteran's family and 
friends were added to the record.  They addressed his 
behavior since his return from service in Vietnam.  


By rating action of January 1992, the RO confirmed and 
continued the December 1985 denial on the basis that the 
evidence added to the record did not establish a chronic 
nervous condition that could be related to service nor 
objective evidence of a stressor or confirmed diagnosis of 
PTSD.  

In May 1994, the veteran filed an application to reopen his 
claim.  Statements from family and friends were submitted in 
support of the claim.  Each individual described the 
veteran's behavior.  By rating action of October 1994, the 
RO found that these statements did not constitute new and 
material evidence.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in October 1994.  

The veteran submitted an application to reopen the claim in 
October 1995.  In support of his claim he submitted copies 
of psychiatric treatment records dated in the 1990s.  By 
rating action of March 1996 the RO denied the claim on the 
basis that the evidence did not establish that a stressful 
experience sufficient to cause PTSD.  Notification of the 
decision, including information concerning the veteran's 
appellate rights, was issued in March 1996.  Appellate 
action was not initiated.

The evidence associated with the claims file following the 
March 1996 rating decision wherein the RO denied reopening 
the previously denied claim of entitlement to service 
connection for PTSD is reported in pertinent part below. 

In October 1998, the veteran filed an application to reopen 
his claim.  

Duplicates of the veteran's treatment records from the 1980s 
and 1990s were added to the record.  Assessments of the 
veteran's progress made in 1996 and 1998 were added to the 
record.  Statements from the veteran's family were also 
added to the record.  The veteran also furnished VA with a 
stressor statement.  

In the October 1998 statement, the veteran recounted events 
that he experienced during his service in Vietnam.  He 
reported that he had witnessed the suicide of two fellow 
soldiers while serving in Long Binh, and that they sustained 
mortar attacks while in Long Binh.   

VA treatment records, dated from 1988 to 1990, were added to 
the record in November 1998.  In 1988, the examiner reported 
provisional diagnoses of major depression, melancholia and 
possible PTSD.  In 1990, the examiner noted provisional 
diagnoses of schizophrenia, history of generalized anxiety 
and PTSD.  

In response to a development request, the veteran provided 
an additional statement in May 1999.  He noted that the two 
suicides he witnessed occurred at Camp William S. Price in 
Binh Hoa.  He could not remember the name of the men who 
committed suicide.  

A VA examination was conducted in June 1999.  The examiner 
acknowledged a review of the claims file.  The examiner 
diagnosed bipolar type schizo-affective disorder and chronic 
PTSD.  The examiner found that the traumatic service and 
post-service events reported by the veteran fulfilled the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
criteria for a diagnosis of PTSD.  In a later report of 
August 1999, the examiner entered a separate assessment of 
the severity of the veteran's PTSD.  

In response to the RO's development request, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) provided copies of operational reports for the 
veteran's unit.  The reports document that the unit's base 
camp was located at Camp William S. Price and that their 
mission was to provide general support to II Field Force in 
Vietnam.  Copies of reports submitted by Headquarters United 
States Army Garrison and Long Binh Post for the period 
ending April 1970, verified a February 27th attack on the 
Long Binh Post.  Further information was needed to verify 
the reported suicides.  

Private records dated from 1999 to 2002, reflect ongoing 
psychiatric treatment.  Assessments of the veteran's mental 
status were made in June 2000 and September 2002.  On those 
occasions, schizo-affective disorder was diagnosed.  

In June 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
He provided details of his stressors related to his Vietnam 
service.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. § 
3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is 
probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other 
evidence in the record, that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs 
of the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) redefine new and material 
evidence and the duty to assist in applications to reopen 
previously and finally denied claims but were made effective 
as of the date of publication (August 29, 2001) and apply 
only to applications to reopen a previously denied claim 
filed on or after August 29, 2001.  As noted above, the new 
regulations do not apply in this case since the veteran's 
claim was filed in October 1998.  In this matter, the Board 
will be decide the claim under the prior version of the 
regulation.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition 
(DSM- IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to 
a subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", but 
did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.


The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12- 99; see 38 U.S.C.A. § 1154(b) (West 
2002); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's 
service medical records.  Moreau, supra, see also Patton v. 
West, 12 Vet. App. 272, 277 (1999).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran 
under the VCAA, the Board finds that a remand for further 
development is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will not 
be prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO finally denied in 
March 1996.  When an appellant seeks to reopen a finally 
denied claim, the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final March 1996 
decision consists of service personnel and medical records, 
VA and non-VA psychiatric records, and a VA examination 
report of 1980 and 1989.  

The basis of the RO's denial was that the evidence did not 
establish that a stressful experience sufficient to cause 
PTSD had actually occurred.  Also, on prior occasions, the 
RO denied the claim on the basis that the condition had not 
been diagnosed.

When the RO denied the claim in March 1996, the records only 
documented treatment for psychiatric disorders other than 
PTSD.  Also, the service records did not offer verification 
of stressors required to substantiate a claim of service 
connection for PTSD.  At that time, the veteran had not 
submitted a detailed stressor statement.  Therefore, at the 
time of the March 1996 decision, the evidence was lacking 
with regard to a diagnosis of PTSD and verification of 
stressors.  

However, records received subsequent to the March 1996 
decision include copies of progress notes and opinions which 
contain references to PTSD, as well as the June 1999 VA 
examination report which reflects a definite diagnosis of 
PTSD.  Furthermore, at least one of the veteran's stressors 
regarding mortar attacks was verified by the information 
provided by USASCRUR.  Therefore, the evidence does show a 
diagnosis of the condition and verification of stressors, 
which were essentially reasons to deny the claim prior to 
March 1996.  

The reported diagnoses, opinions and corresponding treatment 
records are undoubtedly considered "new," and such evidence 
is not cumulative or duplicative with respect to an 
essential element of the veteran's claim, a diagnosis of the 
claimed condition.  Therefore the evidence bears directly 
and substantially on the question at issue.  

Furthermore, with regard to stressors, the veteran did 
provide a stressor statement and at least one of the 
stressors has been verified.  Prior to the denial of the 
claim in March 1996, the veteran had not submitted a 
stressor statement.  The statement ultimately led to the 
verification of at least one stressor, the mortar attacks in 
Long Binh.  Therefore, the evidence is new and material with 
regard to that requirement.  

The Board finds that the evidence submitted since the March 
1996 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.


Service Connection

The VA examination report of June 1999 shows that the 
veteran has been diagnosed with PTSD.  Therefore, the first 
requirement for the claim has been met.  

The veteran has not alleged that he directly engaged in 
combat.  However, his service records reflect listed 
operations on the combat history and expeditions portion of 
his records, and that at one time he served as a cannoneer.  
Therefore, there are indications that he was exposed to 
combat.  Furthermore, with regard to stressors, the Board 
finds that there is corroborative evidence of at least one 
stressor.  

The veteran has stated that his unit was subject to mortar 
attacks while in Long Binh.  The unit reports do document 
such attacks, and that such attacks occurred while the 
veteran was assigned to that unit.  Overall the service 
records and reports generally corroborate the veteran's 
stressors with regard to mortar attacks.  

Therefore, there is credible supporting evidence that a 
claimed inservice stressor occurred.  With regard to 
stressors, the Board finds that the evidence is in 
equipoise.

As noted, PTSD has been diagnosed.  The VA examiner related 
the veteran's PTSD to events that occurred while he served 
in Vietnam and to a post-service automobile accident.  Given 
the VA examiner's opportunity to review the entire claims 
folder for the purpose of making a diagnosis, the opinion is 
sufficient with regard to the requirement of a link 
established by medical evidence, between the current 
symptoms and the inservice stressor.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection 
for PTSD have been met.  On the basis of the foregoing, the 
Board finds that the evidentiary record, with application of 
pertinent governing criteria, support a grant of entitlement 
to service connection for PTSD.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
PTSD, the appeal is granted.

Entitlement to service connection for PTSD is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide 
and which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

A review of the claims folder reveals that the RO did not 
issue a development letter consistent with the notice 
requirements of the VCAA which address the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic 
acquired heart disorder.

Further, the Board points out that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the VBA AMC must take 
this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A record of his notification 
must be incorporated into the claims 
file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until otherwise notified.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



